The offense is the wilful desertion, neglect and refusal to provide for the maintenance and support of appellant's wife whom it is alleged was then and there in destitute and necessitous circumstances. The punishment is a fine of $25.00 and six months in jail.
The evidence affirmatively shows that the wife of the appellant is not in destitute or necessitous circumstances, and it affirmatively shows that she has never been in destitute or necessitous circumstances. The testimony wholly fails to meet the allegation with reference to this matter. It is necessary in a case of this character to show that the wife is in destitute or necessitous circumstances before a conviction will be sustained. O'Brien v. State, 234 S.W. 668; Bobo v. State,
 *Page 136 235 S.W. 878; Elm v. State, 270 S.W. 856; Otto v. State,266 S.W. 787; Frank v. State, 274 S.W. 573; Mercado v. State,218 S.W. 491; Sciocca v. State, 271 S.W. 618; Ellis v. State,276 S.W. 703.
Because the evidence wholly fails to show that the wife alleged to have been deserted was in destitute or necessitous circumstances the judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.